DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 4, 6, 9, 11, 14, 16 and 19. Applicant cancelled claims 2, 3, 5, 7, 8, 10, 12, 13, 15, 17, 18 and 20.
Applicant added new claims 21-38.
Status of claims:
Claims 1, 4, 6, 9, 11,14,16,19, and 21-38 are pending in this office action.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 4, 6, 9, 11,14,16,19, and 21-38  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 4, 6,9, 11, 14, 16, 19 and 21-38  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Novak et al. (US20140177540)(hereinafter Novak)

from a second terminal (paragraph 0019 and 0024, i.e. configuration information can be transmitted to a 
first user equipment (UE) [UE1 configuration information] for an inter-device session (IDS) between the first UE and a second UE, the first UE can be instructed to receive the ACK/NACK indicator from the second UE ) ; determining, by the first terminal according to time-frequency resource information of the first data (paragraph 0079, i.e. the IDS-RxCCH[time and frequency resources can be allocated] may be configured as part of data traffic IDS resources for transmission from UE2 to UE1  and an IDS-RxCCH may be configured in resources for feedback from UE2 to UE1), start location information of a frequency domain resource of a feedback resource of the first data (paragraph 0040, i.e. the location and 
configuration information of the IDS-PUCCH, or the IDS-RxCCH, of one UE can be given to the other UE for receiving so that direct UE-to-UE feedback can occur), a length of the frequency domain resource (paragraph 0162, i.e. the IDS PUCCH is located in the PUSCH region in order to provide RS for the other UE to measure in order to determine sub-band CQI estimates.  The IDS-PUCCH (901 and 902) 
locations are assigned in pairs, with a different location per slot for slot i (901) and slot i+1 (902)), and indication information of a time domain resource of the feedback resource of the first data (paragraph 0128, i.e. the transmitting UE will increment the ID every time the transmitting UE receives an ACK and will, therefore, provide the receiving UE with an indication of a new packet transmission); and sending, by the first terminal, feedback information of the first data to the second terminal on the feedback resource, wherein the feedback information indicates a receiving status of the first data (paragraph 0130, i.e. using the IDS-SPS/IDS-PS allocation, UE1 can transmit the message to UE2 using the designated IDS-PUSCH/PDSCH resources (516).  For example, if a NACK is received by UE1, the UE1 can retransmit the data.  Or, if an ACK is received by UE1, UE1 can send another packet).
Per claim 4, Novak discloses the method according to claim 1 wherein the method further comprises:
obtaining, by the first terminal according to time-frequency resource information of sidelink control information (SCI) of the first data, the time-frequency resource of the first data (paragraph 0037, After session initiation, each of the UEs may be assigned an inter-device session semi-persistent scheduling (IDS-SPS) or inter-device session persistent scheduling (IDS-PS) assignment for transmission and 
Per claim 6, refer to the same rationale as explained in claim 1(although coming from a different perspective, instead of receiving from the first terminal, sending from a second terminal first data, where both UE1 and UE2 can exchange information, to receive and transmit).
Per claim 9, refer to the same rationale as explained in claim 4( although coming from a different perspective, instead of receiving from the first terminal, sending from a second terminal SCI of the first data, where both UE1 and UE2 can exchange information, to receive and transmit).
Per claim 11, refer to the same rationale as explained in claim 1(see paragraph 0067, for receiver and transmitter; and 0059, processor).
Per claim 14, refer to the same rationale as explained in claim 4 (paragraph 0059 for processor).
Per claim 16, refer to the same rationale as explained in claim 6 (see paragraph 0067, for receiver and transmitter; and 0059, processor).
Per claim 19, refer to the same rationale as explained in claim 9(paragraph 0059 for processor).
Per claim 21, Novak discloses the method according to claim 1, wherein the method further comprises: determining, by the first terminal according to the time-frequency resource information of the first data and ID information of the second terminal (paragraph 0128, i.e. a 1 or 2-bit packet cyclic ID is 
included by the transmitting UE in the IDS-PUSCH/-PDSCH message to combat ACK/NACK errors or loss of one or more IDS-PUCCH or IDS-RxCCH transmissions.  In some embodiments, this indication is sent concurrently with the packet transmission [for example, in a packet header or IDS-TxCCH], while in some other embodiments, the indication may be sent in advance of the next of next transmission), code domain information of the feedback resource of the first data, the code domain information comprising a code word used to send the feedback information (paragraph 0129, i.e. one value of a 2-bit field may be 
in the IDS-PUSCH until the value is incremented).
	Per claim 22, Novak discloses the method according to claim 1, wherein the feedback resource of the first data is a feedback resource in a feedback resource pool (paragraph 0033, i.e. a first UE may transmit over the IDS resource, and one or more other UEs will receive the transmission over the IDS resource.  Therefore, in some implementations, the IDS resource may be allocated from either "uplink" or 
"downlink" portions of the resource pool, where the IDS resource is used for inter-device communications). 
Per claim 23, Novak discloses the method according to claim 22, wherein the method further comprises: obtaining, by the first terminal, configuration information of the feedback resource pool; and determining, by the first terminal, the feedback resource of the first data based on the configuration information of the feedback resource pool (paragraph 0040 and 0052, IDS configuration information, UE session ID used to identify the UE within this IDS as well as the SRS/RS and IDS PUCCH channel assigned to the UE).
Per claim 24, Novak discloses the method according to claim 23, wherein obtaining, by the first terminal, the configuration information of the feedback resource pool comprises: obtaining, by the first terminal, the configuration information of the feedback resource pool from a base station (paragraph 0052 and 0054, i.e. the IDS configuration information may also be used to facilitate various aspects such as timing and Channel Quality Indicator (CQI) feedback and a first UE (UE1) may be sent a timing advance command from the eNB to adjust UE1's timing for transmitting IDS transmissions using an IDS). 
 ; or obtaining, by the first terminal, the configuration information of the feedback resource pool using preconfigured information 
	Per claim 25, refer to the same rationale as explained in claim 21(where determining is by the second terminal instead of the first terminal, both terminals can receive and transmit information as well as having a processor).
	Per claim 26, refer to the same rationale as explained in claim 22.

Per claim 28, refer to the same rationale as explained in claim 24(obtaining by second terminal instead of the first terminal, the second terminal can receive information).
Per claim 29, refer to the same rationale as explained in claim 25.
Per claim 30, refer to the same rationale as explained in claim 22.
Per claim 31, refer to the same rationale as explained in claim 23(see paragraph 0059, processor).
Per claim 32, refer to the same rationale as explained in claim 24.
Per claim 33, refer to the same rationale as explained in claim 25(see paragraph 0059, processor).
Per claim 34, refer to the same rationale as explained in claim 22.
Per claim 35, refer to the same rationale as explained in claim 23.
Per claim 36, refer to the same rationale as explained in claim 24.
Per claim 37, refer to the same rationale as explained in claim 1(see paragraph 0067, a computer readable storage medium).
Per claim 37, refer to the same rationale as explained in claim 6(see paragraph 0067, a computer readable storage medium).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647